We conclude that the district court did not err in determining
                   that appellant sought relief in the improper vehicle. Except for the
                   remedy of direct appeal and those motions recognized to be incident to the
                   proceedings, 1 a post-conviction petition for a writ of habeas corpus is the
                   exclusive remedy available to challenge a judgment of conviction and
                   sentence after entry of the judgment of conviction.   See NRS 34.724(2)(a),
                   (b). Restitution under NRS 176.033(1)(c) is a sentencing determination,
                   and the amount may be challenged at sentencing and raised on direct
                   appeal or in a post-conviction petition for a writ of habeas corpus. 2 See
                   Martinez v. State, 115 Nev. 9, 12-13, 974 P.2d 133, 135 (1999); see also
                   Franklin v. State, 110 Nev. 750, 752, 877 P.2d 1058, 1059 (1994) overruled
                   on other grounds by Thomas v. State, 115 Nev. 148, 979 P.2d 222 (1999)
                   (recognizing that claims that could have been raised on direct appeal are


                          'This court has recognized that a motion to modify a sentence based
                   upon a material mistake about the defendant's criminal record and a
                   motion to correct an illegal sentence are incidental to the proceedings in
                   the trial court. See Edwards a State, 112 Nev. 704, 707, 918 P.2d 321,
                   323-24 (1996). All other post-conviction challenges to the validity of the
                   judgment of conviction must be raised in a post-conviction petition for a
                   writ of habeas corpus. See id.; see also Harris v. State, 130 Adv. Op. No.
                   47, 329 P.3d 619, 628 (2014).

                         2 Appellant  argues that the judgment of conviction was not final
                   because the district court indicated that it would reconsider the restitution
                   amount at a later hearing. Despite the district court's statements at
                   sentencing to the contrary, the judgment of conviction was final as it set
                   forth a fixed and certain restitution amount, and thus appellant's reliance
                   upon this court's holdings in Slaate v. State, 129 Nev. Adv. Op. No. 23, 298
P.3d 1170 (2013), and Whitehead v. State, 128 Nev. Adv. Op. No. 24, 285
P.3d 1053 (2012), is misplaced. Appellant could have challenged the
                   restitution amount and the district court's failure to conduct a hearing on
                   restitution on direct appeal. Her failure to do so constitutes a waiver.


SUPREME COURT
        OF
     NEVADA
                                                         2
(0) (947A    ex,
                considered waived in subsequent proceedings). Appellant's claim seeking
                to correct the judgment of conviction fell outside the scope of both a motion
                to correct an illegal sentence and motion to modify sentence.             See
                Edwards, 112 Nev. at 708, 918 P.2d at 324. Even construing the motion to
                correct judgment as a post-conviction petition for a writ of habeas corpus,
                appellant's claim fell outside the scope of claims permissible in a petition
                challenging a judgment of conviction arising from a guilty plea.    See NRS
                34.810(1)(a). Whether a judgment in a civil case satisfies restitution
                ordered in the criminal case cannot be litigated in a motion to correct
                judgment. 3 Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.



                                                    gar
                                                    Parraguirre
                                                                                   J.




                                                            as




                                                    Cherry


                cc:   Hon. Lidia Stiglich, District Judge
                      Richard F. Cornell
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk


                      3 In
                         light of this decision, we need not reach appellant's claim
                regarding res judicata.


SUPREME COURT
        OF

     NEVADA
                                                      3
(0) I947A